Citation Nr: 0732989	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  06-22 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for basal cell carcinoma 
and squamous cell carcinoma (claimed as cancers on the face), 
to include on the bases of radiation exposure and exposure to 
the sun.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel
INTRODUCTION

The veteran had active service from July 1975 to July 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The veteran testified in a videoconference hearing before the 
undersigned Veterans Law Judge in March 2007.  During the 
videoconference hearing, the veteran waived RO consideration 
on the issue of service connection based on radiation 
exposure. 

In May 2007, this case was referred to the Veterans Health 
Administration (VHA) for an advisory medical opinion.  

In June 2007, pursuant to 38 C.F.R. § 20.903(a) (2007), the 
Board forwarded a copy of the VHA medical opinion to the 
veteran and his accredited representative.  The copy was 
accompanied by a letter advising the veteran that he had a 
period of 60 days in which to review the opinion, and to 
provide any additional evidence or argument he may wish to 
submit.  The veteran was further advised that, if he wished 
to submit additional evidence, he should indicate whether or 
not he wished to waive initial consideration of that evidence 
by the agency of original jurisdiction (AOJ).

Pursuant to 38 C.F.R. § 20.1304(c) (2007), any additional 
pertinent evidence received by the Board in response to a 38 
C.F.R. § 20.903 notification that has not already been 
considered by the AOJ must be referred to the AOJ for initial 
review unless there has been a waiver of such referral by the 
claim.  In September 2007, the veteran's representative 
submitted additional private medical evidence to the Board in 
support of the veteran's claim and waived initial review of 
this evidence by the RO.  See 38 C.F.R. § 20.1304(c); Bernard 
v. Brown, 4 Vet. App 384 (1993).



FINDINGS OF FACT

1.  The veteran did not participate in radiation risk 
activity.

2.  The veteran had considerable sun exposure during service.   

3.  There is competent medical evidence of a nexus between 
the veteran's basal cell carcinoma and squamous cell 
carcinoma and sun exposure in service.


CONCLUSION OF LAW

Basal cell carcinoma and squamous cell carcinoma were 
incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R.§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a May 2004 letter, the RO notified the veteran of the 
information and evidence required to establish entitlement to 
service connection. This letter explained VA's duty to assist 
in the development of the veteran's claim and stated what 
evidence VA would be responsible for obtaining and what 
evidence VA would assist the veteran in obtaining.  The 
veteran was also advised to submit any relevant evidence in 
his possession. 

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran with the 
development of this claim.  The relevant evidence, including 
service medical records and post-service VA and private 
medical records, has been obtained and associated with the 
claims file. The veteran has also been afforded a VA 
examination.  The veteran has not identified any outstanding 
information relevant to this claim. 

The Board finds that there has been substantial compliance 
with the notice and assistance provisions of the VCAA.  
Further, as the decision below is a complete grant of the 
benefits sought on appeal, further additional development 
pursuant to the VCAA is not required.   




II.  Analysis of Claim

The veteran seeks service connection for basal cell and 
squamous cell carcinoma.  
The veteran presents two theories regarding causation.  
First, he alleges that he had episodes of severe sunburn 
during service and that the damage from sunburn caused him to 
develop carcinoma.  The veteran also claims  that his skin 
cancers may be related to radiation exposure.  He asserts 
that such exposure occurred when he visited Eniwetok Island 
in 1977. 

The Board notes that the veteran does not assert, and the 
evidence does not show, that the veteran had onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device as defined by 38 C.F.R. § 3.309(d)(3).
 
The veteran had active service from July 1975 to July 1979.   
The Form DD 214 reflects that the veteran had more than three 
years of sea service, including duty aboard the U.S.S. 
Frederick.

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service, or if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service-connected when specific to 
radiation-exposed veterans. 38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge was 
otherwise incurred during active service, including as a 
result of exposure to radiation.  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

For radiation presumptive service connection purposes 
pursuant to 38 U.S.C.A. 
§ 1112 and 38 C.F.R. § 3.309(d), a "radiation-exposed 
veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran 
who, while serving on active duty or on active duty for 
training or inactive duty training, participated in a 
"radiation-risk activity".

Skin cancer is among the radiogenic diseases under § 3.311.  
However, § 3.311(b) requires evidence that the veteran was 
exposed to ionizing radiation as a result of onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima or Nagasaki, 
Japan, by the United States forces during the period 
beginning on August 6, 1945 and ending on July 1, 1946; or 
other activities as claimed.

Because there is no evidence that the veteran participated in 
"radiation risk activity" as defined by VA regulation or 
was otherwise exposed to ionizing radiation during service, 
the Board finds that there is a preponderance of the evidence 
against the veteran's claim for service connection for basal 
cell carcinoma and squamous cell carcinoma based upon 
exposure to ionizing radiation during service.   
The Board will now consider whether service connection is 
warranted on a direct basis as due to a severe sunburn during 
service.  

VA and private medical records reflect a current diagnosis of 
basal cell carcinoma and squamous cell carcinoma.  Thus, the 
first Hickson element, that of a current disability, is 
satisfied.  

With respect to the second Hickson element, of in-service 
incurrence of an injury, while service medical records do not 
show treatment for sunburn, the veteran's testimony and 
statements provide competent evidence of severe sunburn in 
service.  

In a May 2004 lay statement, J.J., an individual who served 
with the veteran, stated that he was with the veteran during 
a cruise to Eniwetok in 1977.  He recalled that the veteran 
developed a severe sunburn during the trip.  
  
The appellant is competent to describe factual matters of 
which he has first-hand knowledge, such as having a sunburn 
in service and reporting to sick call. Washington v. 
Nicholson, 19 Vet. App. 362 (2005);  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  The Board finds the veteran's 
statements and testimony regarding symptoms he had in service 
to be credible.  Therefore, the second Hickson requirement of 
an injury in service is satisfied.   

The final issue for consideration is whether there is medical 
evidence of a nexus between the current disability and the 
injury in service.  In this case, there is competent medical 
evidence relating the veteran's current basal cell carcinoma 
and squamous cell carcinoma.  

The veteran had a VA dermatology examination in January 2005.  
The examiner noted that the veteran has a history of basal 
cell carcinoma and squamous cell carcinoma first diagnosed in 
1999.  The examiner diagnosed non-melanomas skin cancer 
including squamous cell carcinoma and basal cell carcinoma, 
with residual scars as described.  The examiner stated that, 
while ultraviolet light exposure is unquestionably an 
important risk factor for both basal cell cancers and 
squamous cell cancers, it would be speculative to attribute 
the veteran's skin cancers to the sunburn he had in 1977.  
The examiner reasoned that service medical records did not 
show any treatment for sunburn.  The examiner noted that the 
veteran is HIV positive and opined that there is a well 
established increase in both basal cell cancers and squamous 
cell cancers in patients who are HIV positive.

In May 2007, the Board referred this case to the VHA for a 
medical expert opinion.  In June 2007, a chief of dermatology 
at a VA medical center reviewed the claims file.  The 
physician stated:

In my opinion, the patient's nonmelanoma skin 
cancer (basal cell carcinoma and actinic keratoses) 
is more likely related to his total sun exposure 
(during childhood, adolescence, and adulthood, 
including indirect sun exposure as a mail carrier) 
than his visit to the Marshall Islands in 1977.

The veteran claims two possibilities:  1) that 
sunburn caused his skin cancer and/or 2) that 
radiation exposure in the Marshall Islands caused 
his skin cancer.  To address the first theory, one 
or more severe sunburns have been shown to be 
associated with the development of melanoma, but 
not non-melanoma skin cancer.  To address the 
second theory, if a cancer were associated with 
nuclear/ radioactive exposure, it would most likely 
be leukemia/ lymphoma.  In addition, other symptoms 
would be present such as hair loss and radiation 
sickness.  Also, there would likely be a long 
history of skin cancer in natives of the Marshall 
Islands and surrounding areas after the nuclear 
weapons tests were conducted in the 1940's and 
1950's. 

In summary, the veteran's skin cancer is likely due 
to several factors, and there is less than 50 
percent likelihood of the skin cancer being related 
to the Marshall Islands visit in 1977 when he 
experienced sunburn.

Three VA physicians who have treated the veteran have opined 
that basal cell carcinoma and squamous cell carcinoma are 
related to sun exposure during service.  

In a May 2006 addendum in the VA outpatient treatment 
reports, Dr. C.A., M..D.,  a VA dermatologist, opined that it 
entirely possible and highly likely that the intense 
ultraviolet exposure the veteran sustained while stationed on 
the Marshall Atoll contributed to the DNA damage to the skin 
and the subsequent development of skin cancers and precancer 
lesions. 

In an August 2007 statement, another VA physician, Dr. J.R., 
M.D., indicated that he has treated the veteran for multiple 
medical issues.  He opined that the veteran's severe skin 
problems date back to the time in service when he had severe 
skin burns in service.  

In a September 2007 opinion, Dr. R.D., M.D.,  a VA 
dermatologist, stated that he has treated the veteran for a 
number of years for multiple basal cell carcinomas.  Dr. R.D. 
opined that it is, "entirely possible and highly likely" 
that the intense ultraviolet exposure [the veteran] sustained 
while stationed on the Marshall Atoll contributed to the DNA 
damage of his skin and the subsequent development of skin 
cancers and precancer lesions on his sun exposed skin."  

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to the aforementioned medical opinions.     All of the 
opining physicians have indicated that basal cell carcinoma 
and squamous cell carcinoma are related to sun damage.  Three 
of the opining physicians have specifically related the 
claimed condition to the veteran's sun exposure during 
service.  Thus, the Board finds that there is competent 
medical evidence of a nexus between an in-service injury and 
the current basal cell carcinoma and squamous cell carcinoma.   

In summary, the Board finds that the evidence supports a 
finding that the veteran's basal cell carcinoma and squamous 
cell carcinoma are related to service.  The veteran's 
testimony as well as lay testimony reflect that the veteran 
had a severe sunburn in service, and there is competent 
medical evidence relating basal cell carcinoma and squamous 
cell carcinoma to sun exposure in service.  The Board 
therefore concludes that service connection is warranted.    
ORDER

Service connection for basal cell carcinoma and squamous cell 
carcinoma is granted.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


